Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to RCE and amendment filed on 03/25/2022. As directed by the amendment, claims 8, 16 and 21 have been amended. As such, claims 1-13 and 15-21 are pending in the instant application.
The applicant has amended claims 8, 16 and 21 to correct minor informalities. As such, the previous claim objection is withdrawn.

Claim Objections
Claims 13, 15-20 are objected to because of the following informalities:
Claim 13, lines 6-7, the following limitations should read “monitoring, using an air pressure sensor located within the sealed interior volume of the respirator, the reduction in air pressure within the sealed interior volume of the respirator” to add a comma punctuation between “the respirator” and “the reduction” to clarify that the monitoring step is to monitoring the reduction in air pressure; and the word “and” is added properly refer to back to the already recited limitation “sealed interior volume of the respirator” in line 5 and line 6 of claim 13.
Claim 13, line 13 the following limitation should read “the operatively connected to the air pressure sensor and the indicator” to properly refer back to the previously recited “an indicator” in line 3 of claim 13.
Claims 15-20 are rejected due to claim dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18, the original disclosure fails to provide sufficient details or explanation on the limitation “extrapolating the plot and predicting or determining whether a pass result would have been obtained if the test had been extended” is performed or achieved to show procession the scope of the claimed subject matter at the time of filling. Although the Applicant discloses verbatim of “ further comprising the step of extrapolating the plot and predicting or determining whether a pass result would have been obtained if the test had been extended” in Statement 28 on page 19 of the original specification. There is no other explanation of how the extrapolating and predicting the pass result would have been obtained if the test had been extended. Although extrapolating is a known method in data analysis but the original disclosure did not sufficiently disclose how the Applicant actually implemented with the measured data of the Applicant’s invention. For instance, a practitioner would not know how many sets of data is being used to extrapolated the plot, or the minimum pressure data measure length of the test (1 of 10 seconds, 5 of 10 seconds or 8 of 10 seconds) that is required for the prediction to work to make the pass result determination if the test had been extended. Therefore, the applicant has not reasonably conveyed to one ordinary skilled in the relevant art that that inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, that the applicant had possession of the claimed invention as recited in claim 18
	Claim 20 is rejected based on the claim dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, line 3, limitation “a predetermined lower threshold air pressure” renders claim indefinite. It is unclear if this predetermined lower threshold air pressure is a new and different than or the same as “a lower threshold air pressure value” that previously recited in lines 9 and 10 of claim 1. If the Applicant is intended to claim the same lower threshold air pressure value but further define that the lower threshold air pressure value is a predetermined lower threshold pressure value, the Examiner suggests to amend lines 3-4 to read “instructing the wearer to inhale until the lower threshold air pressure value within the sealed volume is reached, wherein the lower threshold air pressure is a predetermined lower threshold air pressure value;”
Claim 21, line 5,  limitation “a predetermined period of time” renders claim indefinite because it is unclear if this is a different “predetermined period of time” or the same as limitation “predetermined period of time” previously recited in lines 11, 12, 13, 15 and 17 of claim 1. For examination purposes, the claimed limitation is being interpreted as the same limitation previously recited in claim 1  and being read as “said predetermined period of time”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil et al. (U.S. Publication 2018/0311517 hereinafter Patil).
Regarding claim 1, Patil discloses a respirator fit-check apparatus comprising: an air pressure sensor (Fig. 1, [0033]: electronics module 120 may comprise one or more pressure sensors; Fig. 4, [0042]: pressure sensor 402) adapted, in use, to sense an air pressure within a sealed interior volume of a close-fitting respirator ([0033]: one or more pressure sensors may be operable to measure the pressure levels within the mask 100); an indicator ( [0037]: user device/ Figs. 4 and 5B, [0042]: user device 420; [0049]: in additional to the indications from the user device 420 during the test fit, the module 120 also may activate indicator 122 during the fit test. For example, when the fit test have been passed, a light, sounds and/or vibration may be activated) adapted, in use, to indicate instructions ([0037]: user device may be a smart phone comprises an application that comprises instructions, a step-by-step method; Fig. 5B, [0043]: user device 420 may comprises a fit test application 422 which comprise instructions, guides and/or methods for completing a fit test on a mask 100) and test results ([0037]: visual indications of fit test pass or fail for a user to access during a fit test; Figure 5B: “FIT TEST PASS”) to a wearer of the close-fitting respirator; and a Central Processing Unit (Fig. 4, [0042]: microcontroller unit 404) operatively connected ([0042]: microcontroller unit 404 may operable to control the communications within the module 120, process the information received from the sensors 402 and 403 and may activate indicator 122;) to the air pressure sensor (Fig. 4, [0042]: pressure sensor 402) and to the indicator (Fig. 4, [0042]: user device 420  and indicator 122), wherein the CPU ([0042]: the microcontroller unit 404 may also communicate sensor information to a user device 402 via the wireless 406) is adapted, in use, to: indicate, via the indicator ([0037]: user’s handheld device is a smart phone), the start of a fit-check procedure (Fig. 5B, [0047]: the user may press a “Start Check”) and to monitor a drop in air pressure (Fig. 5B, [0036]: during the negative fit test, the module 120 may be continuously measuring the pressure within the mask 100) within the sealed interior volume of the respirator (Fig. 2B, [0035]: the user may completely cover all inlets of the mask 100 wherein no leakholes or other ways for airs to enter the interior of the mask; [0047]: user follows the instructions of placing hands over inlets to the mask and inhaling) until a lower threshold air pressure value ([0035]: user may then inhale, creating a decreased pressure within the mask 100; annotated Figure 5B below: the pressure threshold where the arrow pointed to labeled “the user stop inhaling and starts to hold the breadth” or the horizontal dash line labeled “lower threshold air pressure value”) is reached; indicate (Figure 5 shown this configuration), via the indicator (Figure 5: user device shown as a smart phone), that the lower threshold air pressure value (annotated figure 5B below: lower threshold air pressure value) has been reached (annotated Figure 5B below show this configuration) and to monitor the air pressure (Figure 5B, step 510 shown the graphical pressure during fit check  period is being monitored and display on the Fit Check Graphical Analyser; Fig. 5B, [0036]: during the negative fit test, the module 120 may be continuously measuring the pressure within the mask 100) within the sealed interior volume of the respirator ([0036]: the module 120 may be continuously measuring the pressure within the mask 100); [0035]: the user may completely cover all inlets of the mask 100 wherein no leakholes or other ways for airs to enter the interior of the mask) for a predetermined period of time (Fig. 5B, [0047]: 10 seconds); indicate, via the indicator, the expiry of the predetermined period of time (Figure 5B shown the “Fit Check Timer” display the 10 seconds of holding the breadth); determine whether the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time ([0047]: after 10 seconds has passed) is below or above an upper threshold value ([0035]: the fit test may pass if the pressure is stable below an inhalation threshold value/negative pressure threshold; [0047]: if the pressure was stable below an inhalation threshold value 522, the fit test may be passed; [0037]: visual indications of fit test pass or fail); and if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is below the upper threshold value ([0035]: the fit test may pass if the pressure is stable below an inhalation threshold value/negative pressure threshold; [0047]: if the pressure was stable below an inhalation threshold value 522, the fit test may be passed), to indicate, via the indicator, a pass result (Fig. 5B step 510 shown “FIT CHECK PASS”; [0035] and [0047]: fit test pass; [0037]: visual indications of fit test pass or fail); or if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is above the upper threshold value, to indicate, via the indicator, a fail result ([0035], [0037] and [0047]: vice versa, the user device would indicate FIT TEST FAIL if the measure pressure is not below the inhalation threshold value/negative pressure threshold 522).


    PNG
    media_image1.png
    740
    895
    media_image1.png
    Greyscale

Regarding claim 2, Patil discloses a respirator fit-check apparatus, comprising: 2Attorney Docket No.: 001U20175049USPatent an air pressure sensor (Fig. 1, [0033]: electronics module 120 may comprise one or more pressure sensors; Fig. 4, [0042]: pressure sensor 402) adapted, in use, to sense an air pressure ([0033]: one or more pressure sensors may be operable to measure the pressure levels within the mask 100) within a sealed interior volume of a close-fitting respirator (Fig. 2B, [0035]: the user may completely cover all inlets of the mask 100 wherein no leakholes or other ways for airs to enter the interior of the mask; [0047]: user follows the instructions of placing hands over inlets to the mask and inhaling); an indicator ([0037]: user device/ Figs. 4 and 5B, [0042]: user device 420; [0049]: in additional to the indications from the user device 420 during the test fit, the module 120 also may activate indicator 122 during the fit test. For example, when the fit test have been passed, a light, sounds and/or vibration may be activated) adapted, in use, to indicate instructions ([0037]: user device may be a smart phone comprises an application that comprises instructions, a step-by-step method; Fig. 5B, [0043]: user device 420 may comprises a fit test application 422 which comprise instructions, guides and/or methods for completing a fit test on a mask 100) and test results to a wearer ([0037]: visual indications of fit test pass or fail for a user to access during a fit test; Figure 5B: “FIT TEST PASS”) of the close-fitting respirator; and a CPU  (Fig. 4, [0042]: microcontroller unit 404) operatively connected ([0042]: microcontroller unit 404 may operable to control the communications within the module 120, process the information received from the sensors 402 and 403 and may activate indicator 122) to the air pressure sensor (Fig. 4, [0042]: pressure sensor 402) and to the indicator (Fig. 4, [0042]: user device 420 indicator 122), wherein the CPU is adapted, in use, to: indicate, via the indicator (Fig. 4, [0042]: user device 420 and indicator 122), the start of a fit-check procedure (Fig. 5B, [0048]: user may press a “Start Check” button to start the “Positive pressure Fit Check” screen at step 512) and to monitor an increase in air pressure within the sealed interior volume of the respirator ([0034]: increase pressure from user’s exhaled breath may be measured by the module 120 using the pressure sensor)  until an upper threshold air pressure value (annotated Figure 5C below: upper threshold air pressure value is reached when “user stop inhaling and start the breath holding period”) is reached ; indicate, via the indicator ([0037]: user device may be a smart phone comprises an application that comprises instructions, a step-by-step method; Fig. 5B, [0043]: user device 420 may comprises a fit test application 422 which comprise instructions, guides and/or methods for completing a fit test on a mask 100), that the upper threshold air pressure value has been reached and to monitor the air pressure within the sealed interior volume of the respirator ([0048]: user may follow the instruction of ) for a predetermined period of time ([0034]: 10 seconds); indicate, via the indicator, the expiry of the predetermined period of time (Figure 5C has a “Fit Check Timer” to indicate when 10 seconds is up); determine whether the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is below or above a lower threshold value ([0034]: fit test may pass if the pressure is stable above an exhalation threshold value/a positive pressure threshold; 0048]: exhalation threshold value 524 ); and if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time ([0034], [0047]: after 10 seconds has passed) is above the lower threshold value ([0034]: stable above the exhalation threshold value/positive pressure threshold), to indicate, via the indicator, a pass result ([0034] and [0048]: the fit test may be passed); or if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is below the lower threshold value, to indicate, via the indicator, a fail result ([0034], [0037], and [0048]: and vice versa, if the measured pressure is below the exhalation threshold value/a positive pressure threshold 524 after 10 seconds then the fit test is failed).

    PNG
    media_image2.png
    757
    864
    media_image2.png
    Greyscale


Regarding claim 5, Patil discloses the respirator fit-check apparatus of claim 1, wherein the air pressure sensor ([0042]: pressure sensor 402) comprises an electronic pressure sensor ([0042]: pressure sensor 402 may comprise a metal-oxide-semiconductor (MOS) sensor).
Regarding claim 6, Patil discloses the respirator fit-check apparatus of claim 1, wherein the air pressure sensor (Fig.1, [0032]-[0033]: module 120 has pressure sensor 402 to measure pressure levels within the mask 100) is located within between the visor and the wearer's face of a full-face respirator (Fig. 1, [0032]-[0033]: within the line of sight of the user).
Regarding claim 7, Patil discloses the respirator fit-check apparatus of claim 1, wherein the indicator comprises a beeper or a speaker ([0049]: beeper/speaker of the indicators 122) and is adapted, in use, to emit a sixth sound sequence to indicate a pass result ([0049]: when a fit test passed, sounds and/or vibration of the indicators 122 may be activated in additional to the indications from the user device 420) and a seventh sound sequence to indicate a fail result ([0037] and [0049]: indicate of fit test fail).
Regarding claim 9, Patil discloses the respirator fit-check apparatus of claim 1, wherein the indicator comprises a light adapted, in use, to emit a sixth light sequence to indicate a pass result ([0049]: when a test passed, a light of indicator 122 may be activated in additional to the indications from the user device 420) and a seventh light sequence to indicate a fail result ([0037] and [0049]: indicate of fit test fail).
Regarding claim 11, Patil discloses the respirator fit-check apparatus of claim 1, wherein the indicator (Figs. 4 and 5B, [0042]: user device 420) comprises a discrete unit (Figs. 4 and 5B, [0042]: user device 420 is a handheld device) wirelessly connected (Fig. 4, [0043]: user device 420 may comprise a test fit application 422 which may receive the sensor information from the module 120) to the pressure sensor ([0042]: pressure sensor 402), the discrete unit interacting with an application (Fig. 5B, [0043]: fit test application 422) that is displayed, in use, on smartphone device (Figure 5B show the user device 420 is a smartphone; [0037]: handheld device is a smart phone), the application comprising an interactive graphical user interface ([0045]: user device 420 may comprise a user interface 426 for displaying information and receiving input from a user) adapted to display instructions ([0047] and [0048]: application 422 on user device 420 may display instructions for negative and positive pressure test fit; [0037]: application that comprises instructions and a step-by-step method) to the wearer and the test results (Fig. 5B, [0037], [0048]: display “Passed” screen; visual indication of fit test pass or fail for a user during a fit test).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Fonzi, III et al (U.S. Publication 2017/0296094 hereinafter Fonzi III).
Regarding claim 3, Patil discloses the respirator fit-check apparatus of claim 1.
Patil does not explicitly disclose the CPU is adapted, in use, after a fit-check determination, and using the air pressure sensor, to monitor the breathing rate of a wearer of the respirator.
Fonzi III discloses using an air pressure sensor to detect if there is a leak in the seal of the facepiece ([0092]: sensor 620 may be indicative of a leak in the seal of the facepiece 10) and also teaches the CPU ([0041] and [0092]: processor includes a CPU) is adapted and using the air pressure sensor ([0117]: sensor 620 can be used to measure respiration rate), to monitor the breathing rate of a wearer of the respirator ([0107], [0109]: measure the respiration rate of the user; respiration rate can be determined from sensor 620 or in combination with a pressure sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Patil’s CPU program to using the air pressure sensor, to monitor the breathing rate of a wearer of the respirator, as taught by Fonzi, for the benefit of providing activate respiration rate alerts, respiration rate guidance, and egress notifications when predetermined respiration rate thresholds are approached or passed so that the user could be prompted to return to a safe environment for rehabilitation ([0108] and [0109]). As a direct result of this modification, Patil as modified is capable of performing the monitoring the breathing rate after a fit-check determination as Fonzi III’s CPU/processor programming does not exclude at which stage the monitoring steps has to performed. Alternatively and/or additionally, Fonzi  III also discloses that monitoring the user’s respiration rate is beneficial to identify, predict and prevent medical problem as the breathing apparatus users are often subject to significant physical and mental stresses relating work environment ([0107]) as such this suggest the monitoring the user breathing rate is on-going which includes the after a fit-check determination step when breathing apparatus user is wearing the respirator and performing work after the fit-check determination step is done.
Regarding claim 4, Patil as modified, discloses the respirator fit-check apparatus of claim 3, wherein the CPU generates an alert signal ([0111]-[0113]: activate audible alerts based on measured respiration rates) in the event of a detected increase in breathing rate ([0111]-[0113]: based on the measured respiration rates in connection with a predetermined threshold;  high cautionary alert); the alert signal comprising an audible signal ([0111]-[0113]: audible alerts).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Patil.
Regarding claim 8, Patil discloses the respirator fit-check apparatus of claim 7.
Although Patil does not explicitly disclose the sixth sound sequence to indicate a pass result has different sound frequency than the seventh sound sequence to indicate a fail result, it would have been an obvious engineering matter to have modified Patil indicator 122 to have different sounds frequency for indicating pass and fail test result so that the user is clearly informed of the different test fit results.
Regarding claim 10, Patil discloses the respirator fit-check apparatus of claim 9.
Although Patil does not explicitly discloses the light sequences are different vary by color, intensity or duration between the sixth light sequence to indicate the pass result and a seventh light sequence to indicate a fail result, it would have been an obvious engineering matter to one of ordinary skill in the art to have modified Patil’s indicator 122 to have different light sequences varying by color, intensity or duration between the pass fit test indication and fail fit test indication so that the user clearly informed of the test fit results.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Levin et al. (U.S. Publication 2013/0298905 hereinafter Levin).
Regarding claim 12, Patil discloses the respirator fit-check apparatus of claim 1.
Patil does not disclose wherein the CPU has a substantially or completely powered-down mode and a powered-up mode, and wherein the CPU is switchable from the substantially or completely powered-down mode to the powered-up mode by a wake signal, the wake signal being generated by the air pressure sensor detecting a sudden pressure drop.
However, Levin teaches the CPU ([0059]: processor or  micro-controller of the device so as to activate unit in response to detection of air flow through the device) has a complete powered-down mode and a powered-up mode ([0089]: inhalation sensor may be used in turning on the device; activation the device when inhalation is detected), and wherein the CPU is switchable from the completely powered-down mode to the powered-up mode by a wake signal ([0089]: by activating the device when inhalation is detected), the wake signal being generated by the air pressure sensor detecting a sudden pressure drop ([0089]: inhalation sensor detects inhalation- with this modification, when the user inhales in Patil’s device, there is will be a pressure drop (Patil’ [0035])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Patil’s respirator fit-check device so that the CPU has a substantially or completely powered-down mode and a powered-up mode, and wherein the CPU is switchable from the substantially or completely powered-down mode to the powered-up mode by a wake signal, the wake signal being generated by the air pressure sensor detecting a sudden pressure drop, as taught by Levin, for the benefit of conserving energy from the power source and allowing the device to be used for longer periods of time before recharging (Levin’s [0089]).

Claim 13 is  rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Willeke (U.S. Patent 4,846,166 hereinafter Willeke).
Regarding claim 13, Patil discloses a method of determining the fit of a close-fitting respirator, the method comprising: indicating, via an indicator (Fig. 4, [0042]: user device 420 and indicator 122 ; [0037]: user device may be a smart phone comprises an application that comprises instructions, a step-by-step method; Fig. 5B, [0043]: user device 420 may comprises a fit test application 422 which comprise instructions, guides and/or methods for completing a fit test on a mask 100), the start of a fit-check procedure (Fig. 5B, [0047]: the user may press a “Start Check” button to start the test); sealing the inlet of the respirator ([0047]: then the user may follow the instructions by placing their hands over the inlets to the mask), a wearer of the respirator inhaling to reduce a pressure within a sealed interior volume of the respirator ([0035]: the user may then inhale, creating a decreased pressure within the mask 100; Fig. 5B, [0047]: the user then instructed to start inhaling; Figure 5B, step 510 show the pressure decreases when the user starts to inhale); monitoring (Fig. 5B, [0036]: during the negative fit test, the module 120 may be continuously measuring the pressure within the mask 100), using an air pressure sensor (Fig. 4, [0042]: pressure sensor 402) located within the sealed interior volume of the respirator (Fig.1, [0032]-[0033]: module 120 has pressure sensor 402 to measure pressure levels within the mask 100), the reduction in air pressure within sealed interior volume of the respirator (Fig. 2B, [0035]: the user may completely cover all inlets of the mask 100 wherein no leakholes or other ways for airs to enter the interior of the mask; [0047]: user follows the instructions of placing hands over inlets to the mask and inhaling); indicating to the wearer, using an indicator, to hold his/her breath (Figure 5B shown the “Fit Check Timer” display the 10 seconds of holding the breadth); monitoring the air pressure within the sealed interior volume of the respirator ([0036]: the module 120 may be continuously measuring the pressure within the mask 100); [0035]: the user may completely cover all inlets of the mask 100 wherein no leakholes or other ways for airs to enter the interior of the mask) for a predetermined period of time (Fig. 5B, [0047]: 10 seconds); indicating, via the indicator, the expiry of the predetermined period of time (Figure 5B shown the “Fit Check Timer” display the 10 seconds of holding the breadth); and determining using a CPU ([0042]: the microcontroller unit 404 may also communicate sensor information to a user device 402 via the wireless 406) operatively connected to the air pressure sensor ([0042]: microcontroller unit 404 may operable to control the communications within the module 120, process the information received from the sensors 402 and 403 and may activate indicator 122) and the indicator (Fig. 4, [0042]: user device 420 and indicator 122), whether the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time ([0047]: after 10 seconds has passed)  is below or above an upper threshold value ([0035]: the fit test may pass if the pressure is stable below an inhalation threshold value/negative pressure threshold; [0047]: if the pressure was stable below an inhalation threshold value 522, the fit test may be passed; [0037]: visual indications of fit test pass or fail); and if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is below the upper threshold value ([0035]: the fit test may pass if the pressure is stable below an inhalation threshold value/negative pressure threshold; [0047]: if the pressure was stable below an inhalation threshold value 522, the fit test may be passed), indicating, via the indicator, a pass result (Fig. 5B step 510 shown “FIT CHECK PASS”; [0035] and [0047]: fit test pass; [0037]: visual indications of fit test pass or fail); or if the measured air pressure within the sealed interior volume of the respirator at the end of the said predetermined period of time is above the upper threshold value, indicating, via the indicator, a fail result ([0035], [0037] and [0047]: vice versa, the user device would indicate FIT TEST FAIL if the measure pressure is above the inhalation threshold value/negative pressure threshold 522).
Patil does not explicitly disclose upon the air pressure within sealed interior volume of the respirator reaching a lower threshold value to hold his/her breath.
However, Willeke discloses a method of test fitting respirator (Title) with similar steps of initiating the test by closing the breathing inlet so that no outside air is drawn in, then the respirator wearer inhales to achieve a negative pressure in the respirator cavity (Col. 14, Lns. 29-36) and also teaches upon the air pressure within sealed interior volume of the respirator reaching a lower threshold value (Col. 14,  Lns.39-41: having obtained a desired pressure level inside the cavity, the wearer holds his or her breath- the desired pressure level is being considered a lower threshold value), indicating to the wearer, to hold his/her breath (Col. 14, Lns. 39-41: holds his or her breath).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Patil’s method so that upon the air pressure within the sealed interior volume of the respirator reaching a lower threshold value, indicating to the wearer to hold his/her breath, as taught by Welleke, as an art-recognized method step of test fit a respirator and this benefits the user to know when to stop inhale so that the user will not excessively inhale which could deform the respirator significantly (Col. 14, Lns. 36-39).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patil and Welleke, as applied to claim 13 above, and further in view of Fonzi III.
Regarding claim 15, Patil as modified, discloses the method of claim 13.
Patil as modified, does not explicitly disclose the step of using the air pressure sensor to monitor the breathing rate of a respirator wearers after the fit-check determination and to generate an alert signal in the event of a detected increase in breathing rate.
However, Fonzi III discloses using an air pressure sensor to detect if there is a leak in the seal of the facepiece ([0092]: sensor 620 may be indicative of a leak in the seal of the facepiece 10) and also teaches the step of using the air pressure sensor ([0117]: sensor 620 can be used to measure respiration rate) to monitor the breathing rate of a respirator wearers ([0107], [0109]: measure the respiration rate of the user; respiration rate can be determined from sensor 620 or in combination with a pressure sensor) after the fit-check determination ([0107]: monitoring the user’s respiration rate is beneficial to identify, predict and prevent medical problem as the breathing apparatus users are often subject to significant physical and mental stresses relating work environment- as such this suggest the monitoring the user breathing rate is on-going which includes the after a fit-check determination step when breathing apparatus user is wearing the respirator and performing work after the fit-check determination step is done) and to generate an alert signal ([0111]-[0113]: activate audible alerts based on measured respiration rates) in the event of a detected increase in breathing rate (0111[]-[0113]: based on the measured respiration rates in connection with a predetermined threshold; high cautionary alert).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Patil’s method to have the step of using the air pressure sensor to monitor the breathing rate of a respirator wearers after the fit-check determination and to generate an alert signal in the event of a detected increase in breathing rate, as taught by Fonzi III, for the benefit of providing activate respiration rate alerts, respiration rate guidance, and egress notifications when predetermined respiration rate thresholds are approached or passed so that the user could be prompted to return to a safe environment for rehabilitation ([0108] and [0109]).
Regarding claim 16, Patil  as modified, discloses the method of claim 15, wherein the alert signal comprises an audible signal (Fonzi III’s [0111]-[0113]: audible alerts).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patil and Welleke, as applied to claim 13 above, and further in view of Rachapudi et al. (U.S. Publication 2016/0166859 hereinafter Rachapudi).
Regarding claim 17, Patil discloses the method of claim 13, wherein the air pressure is measured at intervals (Figs. 5B and 5C shown the air pressure are measured at interval of 10 seconds for Negative Pressure Fit Check and Positive pressure fit check), and the method further comprising the step of plotting measured air pressure versus time (Figure 5B show plotting of the measured air pressure vs time), and analyzing the shape of the plot (Fig. 5B, [0047], [0048]: analyzing the shape/pressure stable below an inhalation threshold values 522 to indicate pass fit test result and analyzing the shape/pressure stable above an exhalation threshold value 524 to indicate a pass test fit result).
Patil does not explicitly disclose the air pressure readings are recorded in a memory of the CPU.
However Rachapudi discloses utilizing pressure sensor to detect vacuum decay within a mask which can determine whether a seal is within a safety threshold ([0036]) and also teaches the air pressure readings ([0036] and [0037]: receives pressure sensor data and determines the status of the mask seal; [0022]: pressure sensor can be mounted within the mask such that the sensor may assess the air pressure change/vacuum decay inside the mask) are recorded in a memory of the CPU ([0031]: memory 226 may be located on the computing device 222 or off of the computing device 222; [0034], [0036] and [0037]: processor 224 can execute instructions to provide information to a user and compare historical information based on the mask data received from the pressure sensor 210; [0010]: pressure sensor can provide an increased accuracy reading related to the mask seal, the readings can be tracked and recorded to monitor safety compliances among users and among other benefits). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Patil’s method so that air pressure readings are recorded in a memory of the CPU, as taught by Rachapudi, for the benefit of evaluation fitment/leak based on multiple sets of received data from the mask to project a possible failure timeframe for the mask ([0041] and [0042]).
Regarding claim 18, Patil as modified, disclose the method of claim 17.
Patil as modified, silent about further comprising the step of extrapolating the plot and predicting whether a pass result would have been obtained if the test had been extended.
However, Rachapudi teaches extrapolating the plot and predicting whether a pass result would have been obtained if the test had been extended (see 112(a) reject above; [0037]:predictive information based on the mask data received from sensor 210; [0036]: pressure sensor can detect the vacuum decay within the mask, which can determine which a seal is within a safety threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Patil’s method of extrapolating the plot and predicting or determining whether a pass result would have been obtained if the test had been extended, as taught by Rachapudi, as an art-recognized known configuration of evaluation pressure data in fitment/leakage detection field of endeavor.
 Regarding claim 19, Patil as modified, disclose the method of claim 17, further comprising the step of comparing the readings obtained during different fit-checks (Rachapudi’s [0040]: the first and second data points can be compared to first and second data points taken during a test at another time period).
Regarding claim 20, Patil as modified, disclose the method of claim 18, further comprising the step of comparing the reading obtained during different fit-checks (Rachapudi’s [0040]: the first and second data points can be compared to first and second data points taken during a test at another time period).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Patil in view of Willeke.
Regarding claim 21, Patil discloses the fit-check apparatus of claim 1, the instructions further comprising: instructing the wearer to hold his/her breath ([0047]: holding the breadth for 10 seconds; Fig. 5B shown instruction “Hold breadth for 10s”) for the predetermined period of time ([0047]: 10 seconds; [0035]: wherein 10 seconds may comply with an OSHA or NIOSH standard); and instructing the user to open air inlets and to breathe normally ([0035] and [0047], Figure 5B shown the Fit Check Timer to count 10 seconds of holding the breadth, after the Fit Check Timer displays 10 seconds is up, the user uncover inlets and breath normally again).

Patil does not explicitly disclose instructing the wearer to inhale until the lower threshold air pressure within the sealed volume is reached, wherein the lower air pressure value is a predetermined lower threshold air pressure value (see claim rejection 112(b) above).
However, Willeke discloses a method of test fitting respirator (Title) with similar steps of initiating the test by closing the breathing inlet so that no outside air is drawn in, then the respirator wearer inhales to achieve a negative pressure/lower threshold air pressure value in the respirator cavity (Col. 14, Lns. 29-36) and also teaches instructing the wearer to inhale until the lower threshold air pressure within the sealed volume is reached (Col. 14, Lns. 29-36: ) the respirator wearer inhales to achieve a negative pressure/lower threshold air pressure value in the respirator cavity), wherein a lower threshold air pressure is a predetermined lower threshold air pressure value (Col. 14, Lns.39-41: having obtained a desired pressure level inside the cavity, the wearer holds his or her breath- the desired pressure level is being considered as a predetermined lower threshold air pressure value).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the invention to have modified Patil’s controller to instruct the wearer to inhale until the lower threshold air pressure within the sealed volume is reached, wherein the lower air pressure value is a predetermined lower threshold air pressure value, as taught by Willeke, as an art-recognized step of test fit a respirator and this benefits the user to know when to stop inhale so that the user will not excessively inhale which could deform the respirator significantly (Col. 14, Lns. 36-39).

 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785